Lore., C. J.:
—We think the affidavit is sufficient and that it need not set out the name of the person; that being immaterial. Let the case be continued.
The Attorney-General then asked that the defendant be required to enter into a recognizance for his appearance at the next term of Court; stating that while he raised no question as to the sufficiency of the surety in the appeal bond given by the defendant, yet that he questioned whether it would cover the appearance of the defendant at the succeeding term.
Lore, C. J.:
—No new recognizance is necessary.
The condition of the appeal recognizance covers not only the appearance of the defendant at this term, but his appearance during the entire time of the prosecution of the suit, and requires that he shall prosecute his appeal with effect and not depart the Court without leave.—Rev. Code, 604